Citation Nr: 1518074	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 10, 2013.

2.  Entitlement to an award of a total disability evaluation based on individual unemployability (TDIU) prior to June 10, 2013.

3.  Entitlement to an effective date prior to June 10, 2013, for the award of special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to September 1971 and February 1976 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran filed a claim for TDIU in June 2013.  The RO added a claim for an increased rating for PTSD to his claim for TDIU.  In a November 2013 rating decision, the RO granted an increased rating for PTSD at 100 percent, effective June 10, 2013, and granted SMC based on housebound criteria being met, effective June 10, 2013.  Thus, the issue of TDIU became moot as of June 10, 2013.  However, the Veteran appealed the effective date of the 100 percent rating for PTSD, and in turn, the effective date of SMC.  Thus, the claims on appeal are as set forth on the title page of this decision.


FINDINGS OF FACT

1.  Prior to June 10, 2013, the Veteran's PTSD did not result in occupational and social impairment with reduced reliability and productivity.

2.  Prior to June 10, 2013, the Veteran's service-connected disabilities did not preclude gainful employment.

3.  Prior to June 10, 2013, the Veteran did not have at least one service-connected disability rated at 100 percent disabling.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD were not met prior to June 10, 2013.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU rating were not met prior to June 10, 2013.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2014).

3.  The criteria for SMC under 38 U.S.C.A. § 3.350(i) and 38 C.F.R. § 3.350(i) were not met prior to June 10, 2013.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2013 and October 2013 of the criteria for establishing an increased rating and TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2013.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service VA, private treatment records, and Social Security Administration (SSA) records have also been obtained.  No outstanding records have been identified that are not otherwise already of record.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, and a hearing was scheduled, but he later declined to appear at a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 
30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In rendering the decision below, the Board has relied, and least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all evidence of record pertaining to the history of the Veteran's PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Prior to his application for TDIU June 2013, the Veteran was afforded a VA examination in July 2009 for his PTSD.  The examiner noted that the Veteran interacted in a polite and cooperative manner.  On examination, he was fully alert and oriented.  He reported that he was able to manage all hygiene demands on his own, shop in stores, keep his room clean, manage his funds, and prepare his own meals.  The examiner assessed a GAF of 58, indicating only moderate symptoms, which more nearly approximate the assigned 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the Veteran is not entitled to a 50 percent or higher rating for his PTSD prior to June 10, 2013.  The record contains no evidence that the Veteran experienced a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex 

commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships or other symptoms which reflect reduced reliability and productivity.  Also, deficiencies in most areas and total occupational and social impairment due to PTSD are not shown or approximated.

Moreover, as discussed above, the presence of certain symptoms is not necessarily determinative.  The symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The VA examination report was not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  To the contrary, the VA examiner noted that despite his PTSD, the Veteran was able to tolerate routine workplace stressors and interact appropriately with supervisors, coworkers, and the general public.  While periods of irritability have contributed to work-related problems at times, the Veteran described them as occurring with intervening spans of five or more years in which he is free of significant outbursts at work.  The examiner concluded that the Veteran's PTSD symptoms would not preclude him from working on a consistent or full-time basis, although his medical problems may markedly limit the range of jobs he was able to perform.  Therefore, the Board finds that a rating in excess of 30 percent for PTSD was not warranted prior to June 10, 2013.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by a VA medical professional who has examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of 

record, and, therefore, are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Higher ratings are available for greater levels of impairment.  In addition, the evidence does not show frequent hospitalization, or even regular outpatient mental health treatment, beyond that envisioned by the currently assigned rating.  Referral of this case for extra-schedular consideration is not warranted.


TDIU Claim

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's service-connected disabilities prior to June 10, 2013 were PTSD, evaluated at 30 percent disabling effective February 29, 2008; residuals of a right tibia fracture, to include degenerative joint disease of the right ankle, evaluated at 30 percent disabling effective February 19, 2004; postoperative left knee with residual scar, evaluated at 30 percent disabling effective June 1, 2004; and left ankle sprain associated with residuals of a right tibia fracture, evaluated at 10 percent disabling effective July 13, 2010.  The Veteran's lower extremity disabilities are combined to a single 50 percent rating for the purposes of TDIU.  38 C.F.R. § 4.16(a).  In addition, the Veteran had a combined disability rating of 70 percent effective February 29, 2008.  38 C.F.R. §  4.25.  In other words, the schedular requirements of 38 C.F.R. § 4.16(a) were met prior to June 10, 2013.  The pertinent question therefore is whether these disabilities precluded substantially gainful employment.  

In the Veteran's claim (VA Form 21-8940), received in January 2010, he indicated that he worked forty hours per week as a janitor from 1999 to 2004 and left his last employment due to his disability.   He also indicated that he had a high school education.  He indicated that he was unable to maintain substantial gainful employment due to his PTSD and his lower extremities.

In October 2009, the Veteran was afforded a VA examination for his lower extremities.  After reviewing the record, conducting a thorough examination, and interviewing the Veteran, the examiner opined that the Veteran's disabilities had no effect on his ability to feed, bathe, toilet, and groom, had a mild effect on his ability to dress, had a moderate effect on his ability to travel, had a severe effect on his ability to perform chores and recreation, and prevented the Veteran from exercising or participating in sports.

In December 2009, the Veteran was afforded a VA examination for his lower extremities.  Once again, after reviewing the record, conducting a thorough examination, and interviewing the Veteran, the examiner opined that the Veteran's disabilities significantly limited his ability to walk, climb stairs, lift, and carry, but he would be able to function at a sedentary job.

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's service-connected disabilities, which created limitations in the type of work that could be performed, would not preclude work entirely.  In addition, the Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  

The Board acknowledges that the Veteran is competent to report symptoms of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be the only competent and probative evidence of record, and therefore are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, precluded him from securing and maintaining substantially gainful employment and entitled him to a TDIU.  Indeed, based on his history of working as a janitor and his earning a high school diploma, coupled with service-connected disabilities that would only limit him to sedentary jobs, the Board finds that the above limitations do not completely erode the job base and the Veteran would have been able to perform work within the above limitations.  Entitlement to TDIU is not established under 38 C.F.R. § 4.16(a) prior to June 10, 2013.

Thus, for all the foregoing reasons, the Board finds as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMC Claim

Under 38 C.F.R. §3.350, SMC may be awarded in additional to regular compensation.  Prior to June 10, 2013, and as discussed above, the Veteran was not entitled to SMC under 38 C.F.R. § 3.350(i) as a matter of law as he did not have a single disability rated at 100 percent nor was he entitle to TDIU.

Accordingly, as a matter of law, the Veteran is not entitled to SMC under 38 C.F.R. § 3.350(i) prior to June 10, 2013.


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD prior to June 10, 2013 is denied.

Entitlement to an award of TDIU prior to June 10, 2013 is denied.

Entitlement to an effective date prior to June 10, 2013, for the award of SMC under 38 C.F.R. § 3.350(i) is denied.




____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


